UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6304


KEITH A. SIMS,

                    Petitioner - Appellant,

             v.

ROBERT STEVENSON, Warden, Broad River Correctional Institution,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
J. Michelle Childs, District Judge. (1:14-cv-04661-JMC)


Submitted: September 29, 2017                                 Decided: October 17, 2017


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith A. Sims, Appellant Pro Se. Donald John Zelenka, Deputy Attorney General, Melody
Jane Brown, Assistant Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith A. Sims seeks to appeal the district court’s orders accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254 (2012)

petition and a subsequent order denying his Fed. R. Civ. P. 59(e) motion to alter or amend

judgment. The orders are not appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S.

473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Sims has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, deny Sims’ motion to appoint counsel, and dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                DISMISSED



                                              2